Citation Nr: 1200455	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected status-post C5 to C6 disc arthroplasty (claimed as C5 to C6 disc replacement, cervical neuritis C3 to C4, and radiculopathy bilateral upper extremities), prior to February 3, 2009; and to an evaluation in excess of 20 percent for the service-connected status-post C5 to C6 disc arthroplasty, beginning on February 3, 2009.  

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected low back strain (claimed as degenerative lumbar spine and lower back sprain).  

3.  Entitlement to an initial compensable evaluation for the service-connected scar, anterior neck, prior to February 3, 2009; and to an evaluation in excess of 10 percent for the service-connected scar, anterior neck, beginning on February 3, 2009.  

4.  Entitlement to an initial compensable evaluation for the service-connected seborrheic dermatitis (claimed as skin rash).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2008.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO that granted service connection for status-post C5 to C6 disc arthroplasty (claimed as C5 to C6 disc replacement, cervical neuritis C3 to C4, and radiculopathy bilateral upper extremities) and assigned a 10 percent rating, effective on October 1, 2008; granted service connection for low back strain (claimed as degenerative lumbar spine and lower back sprain), and assigned a 10 percent rating, effective on October 1, 2008; granted service connection for scar, anterior neck, and assigned a noncompensable rating, effective on October 1, 2008; and granted service connection for seborrheic dermatitis (claimed as skin rash), and assigned a noncompensable rating, effective on October 1, 2008.  

As the claims for increased ratings involve requests for higher ratings following the grants of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Notably, in a March 2011 rating decision, the RO assigned increased ratings of 20 percent for the service-connected status-post C5 to C6 disc arthroplasty and separate 10 percent ratings for the service-connected scar, anterior neck of the basis of disfigurement, effective on February 3, 2009 and on the basis of a painful scar, effective on April 23, 2010.  

In increased rating claims, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Because higher schedular benefits are available, the assigned 20 percent rating and 10 percent rating are not the highest available benefits.  See 38 C.F.R. §4.71a, Diagnostic Code 5237, and § 4.118, Diagnostic Code 7806.  As the Veteran has not withdrawn his claims of entitlement to higher ratings, the issues remains on appeal.  See id.  

To the extent that the Veteran is not shown to have expressed disagreement with the assignment of a separate rating of 10 percent for the service-connected anterior neck scar on the basis of a painful scar, this issue is referred to the RO for any indicated action.  

Moreover, in the March 2011 rating, the RO granted service connection and assigned separate 20 percent ratings for radiculopathy of each upper extremity, effective on February 3, 2009.  Neither matter has been developed for the purpose of appellate review, and each is referred to the RO for any indicated action.   

Of preliminary importance, the Board acknowledges that a letter, dated in August 2011, indicates that a file was being submitted as additional evidence concerning the Veteran's appeal.  The Veteran has not waived initial RO jurisdiction for this evidence.  Despite this, the Board finds that that the evidence is duplicative of evidence previously received and that no waiver is needed to the extent indicated in this case.  See 38 C.F.R. §§ 20.800; 20.1304.  

The issue of a current rating higher than 30 percent for the service-connected cervical spine disability is being remanded to the RO via the Appeals Management Center (AMC) in Washington DC.  



FINDINGS OF FACT

1.  For the initial period of the appeal, the service-connected cervical spine disability picture is shown to have been manifested by a functional loss due to pain that more nearly approximated that of forward flexion of the cervical spine restricted to less than 15 degrees; neither unfavorable ankylosis nor intervertebral disc syndrome manifested by the requisite incapacitating episodes is demonstrated.   

2.  For the entire period of the appeal, the service-connected lumbar spine disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to less than 60 degrees; a combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm, guarding, and localized tenderness resulting in abnormal gait or abnormal spinal contour; neither a vertebral body fracture with loss of 50 percent or more in height, nor intervertebral disc syndrome manifested by the requisite incapacitating episodes is demonstrated.  

3.  For the period of the appeal prior to February 3, 2009, the service-connected anterior neck scar is shown to have been manifested by a disability picture that more nearly approximated that of a raised, keloidal, linear scar measuring 1.5 inches by 0.125 inches with pain on palpation and hyperpigmentation less than 6 square inches.  
 
4.  For the entire period of the appeal, the service-connected seborrheic dermatitis is not shown to have involved more than 5 percent of the entire body surface or more than 5 percent of the exposed areas affected; more than topical therapy is shown to have been required during any previous 12-month period.  



CONCLUSIONS OF LAW

1.  For the initial period of the appeal, the criteria for the assignment of an increased, initial rating of 30 percent, but no more for the service-connected status-post C5 to C6 disc arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a including Diagnostic Codes (DCs) 5235 to 5243 (2011).  

2.  For the entire period of the appeal, the criteria for the assignment of an increased, initial rating in excess of 10 percent for the service-connected low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a including DCs 5235 to 5243 (2011).  

3.  For the period of the appeal prior to February 3, 2009, the criteria for the assignment of an increased, initial rating of 10 percent for the service-connected scar, anterior neck on the basis of disfigurement were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.118 including DC 7800 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118 including DC 7800 (2011).  

4.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected scar, anterior neck on the basis of disfigurement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118 including DC 7800 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118 including DC 7800 (2011).  

5.  For the entire period of the appeal, the criteria for the assignment of an initial, compensable disability rating for the service-connected seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.118 including DC 7806 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an undated letter.  In this letter, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that although the notice letter is undated, the Veteran provided a response form in May 2008, acknowledging and responding to the benefits delivery at discharge program, and acknowledging receipt of notice about the evidence and information VA needs to substantiate a claim for benefits.  The claims were readjudicated in March 2011.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded various VA examinations to address the nature and severity of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Specific Rating Criteria

Rating Diseases and Injuries of the Spine

Normal ranges of motion of the cervical spine are to 45 degrees in extension, to 45 degrees in flexion, to 45 degrees in lateral flexion, and to 80 degrees in rotation.  38 C.F.R. § 4.71, Plate V (2011).  

Normal ranges of motion of the thoracolumbar spine are to 30 degrees in extension, to 90 degrees in flexion, to 30 degrees in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 4.71, Plate V (2011).  


The General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, provides: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

100%	Unfavorable ankylosis of the entire spine;  

50%	Unfavorable ankylosis of the entire thoracolumbar spine;  

40%	Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;  

30%	Forward flexion of the cervical spine 15 degrees or less; or favorable 	ankylosis of the entire cervical spine;  

20%	Forward flexion of the cervical spine greater than 15 degrees but not greater 	than 30 degrees; or, the combined range of motion of the cervical spine not 	greater than 170 degrees; or, muscle spasm or guarding severe enough to 	result in an abnormal gait or abnormal spinal contour such as scoliosis, 	reversed lordosis, or abnormal kyphosis;  

10%	Forward flexion of the thoracolumbar spine greater than 60 degrees but not 	greater than 85 degrees; or, forward flexion of the cervical spine greater than 	30 degrees but not greater than 40 degrees; or, combined range of motion of 	the thoracolumbar spine greater than 120 degrees but not greater than 235 	degrees; or, combined range of motion of the cervical spine greater than 170 	degrees but not greater than 335 degrees; or, muscle spasm, guarding, or 	localized tenderness not resulting in abnormal gait or abnormal spinal 	contour; or, vertebral body fracture with loss of 50 percent or more of the 	height.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative arthritis of the spine (see also diagnostic code 5003) 


Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total duration of at least 6 weeks 	during the past 12 months;  

40%	With incapacitating episodes having a total duration of at least 4 weeks but 	less than 6 weeks during the past 12 months;  

20%	With incapacitating episodes having a total duration of at least 2 weeks but 	less than 4 weeks during the past 12 months;  

10%	With incapacitating episodes having a total duration of at least one week but 	less than 2 weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  


Rating Diseases and Injuries of the Skin 

Under the former criteria for rating the skin, effective from August 30, 2002 to October 22, 2008, potentially applicable diagnostic codes for rating skin disabilities are as follows: 

Diagnostic Code 7800 provides:  

Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck:  

80%	With visible or palpable tissue loss and either gross distortion or asymmetry 	of three or more features or paired sets of features (nose, chin, forehead, eyes 	(including eyelids), ears (auricles), cheeks, lips), or; with six or more 	characteristics of disfigurement;  

50%	With visible or palpable tissue loss and either gross distortion or asymmetry 	of two features or paired sets of features (nose, chin, forehead, eyes 	(including eyelids), ears (auricles), cheeks, lips), or; with four or five 	characteristics of disfigurement;  

30%	With visible or palpable tissue loss and either gross distortion or asymmetry 	of one feature or paired sets of features (nose, chin, forehead, eyes (including 	eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of 	disfigurement;  

10%	With one characteristic of disfigurement.  

Note (1): The 8 characteristics of disfigurement, for the purpose of evaluation under §4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches 39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118, DC 7800 (2008).  

Under the current criteria for rating the skin, effective October 23, 2008, a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review the Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800 and 7806. 

A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating award as a result of such review; however, in no case will the award be effective before October 23, 2008.  


Diagnostic Code 7800 provides:  

Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck:  

80%	With visible or palpable tissue loss and either gross distortion or asymmetry 	of three or more features or paired sets of features (nose, chin, forehead, eyes 	(including eyelids), ears (auricles), cheeks, lips), or; with six or more 	characteristics of disfigurement;  

50%	With visible or palpable tissue loss and either gross distortion or asymmetry 	of two features or paired sets of features (nose, chin, forehead, eyes 	(including eyelids), ears (auricles), cheeks, lips), or; with four or five 	characteristics of disfigurement;  

30%	With visible or palpable tissue loss and either gross distortion or asymmetry 	of one feature or paired sets of features (nose, chin, forehead, eyes (including 	eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of 	disfigurement;  

10%	With one characteristic of disfigurement.  

Note (1): The 8 characteristics of disfigurement, for the purpose of evaluation under §4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches 39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.  

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply §4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, DC 7800 (2011).  


Diagnostic Code 7806 provides:  

Dermatitis or eczema.  

60%	More than 40 percent of the entire body or more than 40 percent of exposed 	areas affected, or; constant or near-constant systemic therapy such as 	corticosteroids or other immunosuppressive drugs required during the past 	12-month period;  

30%	20 to 40 percent of the entire body or 20 to 40 percent of exposed areas 	affected, or; systemic therapy such as corticosteroids or other 	immunosuppressive drugs required for a total duration of six weeks or more, 	but not constantly, during the past 12-month period;  

10%	At least 5 percent, but less than 20 percent of the entire body, or at least 5 	percent but less than 20 percent, of exposed areas affected, or; intermittent 	systemic therapy such as corticosteroids or other immunosuppressive drugs 	required for a total duration of less than six weeks during the past 12-month 	period;  

0%	Less than 5 percent of the entire body or less than 5 percent of exposed areas 	affected and; no more than topical therapy required during the past 12-month 	period.  

Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7806 (2011).  


Standard of Review

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Cervical Spine

Prior to February 3, 2009

As noted, Veteran contends that he is entitled to a higher initial rating for his service-connected cervical spine disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, due to the inadequacy of the initial evaluation.  38 C.F.R. § 4.71a.  

In this regard, the service treatment records generally show treatment for neck pain, and findings of bulging disc C6 to C7 bilateral, cervical neuritis C3 to C4, bulging disc C4 to C5, bulging disc C5 to C6, cervical radiculopathy, cervical disc degeneration C5 to C6, cervical disorder, cervical bulging intervertebral disc, cervical spinal stenosis, 

Specifically, an MRI scan of the cervical spine, dated in May 2007, yielded a an impression of spondylitic changes, disc bulge at C3 to C4 with effacement of the anterior thecal sac, mild central canal stenosis at C4 to C5 from a posterior osteophyte and bilateral facet disease, moderate canal stenosis at C5 to C6 from a diffuse disc bulge, and right paracentral disc protrusion at C to C7.  

The cervical spine views, dated in June 2007, revealed findings of cervical vertebral bodies C1 through C7 to T1 normal in height and alignment.  

Cervical spine views, dated in January 2008, show findings of status-post C5 to C6 total disc arthroplasty, hardware position unchanged from prior examination, and overall stable examination.  

In May 2008, the Veteran underwent a VA physical examination and complained of having had cervical spine disc replacement and bilateral upper extremity radiculopathies.  Specifically, the Veteran noted that he began having neck pain off and on in 2000 that was central, low and posterior and then became constant as the intervening years went by, with bilateral radiation into his first and third fingers, manifested in tingling and numbness.  He reported having an in-service history of cervical neck surgery in January 2008.  

The examiner observed that the Veteran's recovery from surgery was rather swift, in that his pain was greatly diminished and his radiculopathies had completely disappeared.  At the time of the examination, the Veteran reported having some slight pain in his neck when he turned from side to side, but was otherwise quite comfortable.  

The examination showed findings of a supple neck with no pain on palpation, cervical nodes, thyroid mass, carotid bruits or jugular venous distention.  An examination of the upper extremities included observations of no cyanosis, clubbing, or edema, along with 2+ brachial and radial pulses.  

A neurological evaluation revealed findings of intact cranial nerves II through XII, deep tendon reflexes of 2+, bilaterally, no focal or lateralizing signs, normal coordination, a negative Romberg, a strong hand grasp, a negative Babinski, and light touch and proprioception.  

On examination, the Veteran was noted to have a decreased range of motion in his neck, but no redness, swelling or tenderness on any aspect.  He was diagnosed with status-post C5 to C6 disc arthroplasty with good results.  

On functional assessment, the Veteran's activity was observed to be down considerably due to his cervical spine condition, but he was much more comfortable postsurgically with the exception of experiencing difficulty swallowing.  

A termination from service examination report, dated in June 2008, noted neck range of motion findings of active flexion limited to 50 degrees, extension limited to 30 degrees, right lateral flexion limited to 38 degrees, left lateral flexion limited to 30 degrees, right rotation limited to 50 degrees and left rotation limited to 50 degrees, with pain further limiting right and left lateral flexion.  

Passive testing revealed findings of flexion limited to 50 degrees, extension limited to 60 degrees, right lateral flexion limited to 40 degrees, left lateral flexion limited to 40 degrees, right rotation limited to 70 degrees and left rotation limited to 70 degrees.  

In this regard, a February 2009 VA treatment record showed complaints of recurrence of shooting neck pain and resolved arm radiculopathy, numbness and tingling, and indicates diagnosis of cervicalgia, and muscle spasm.  

A February 2009 private treatment report from a neurology, neurosurgery, and spine clinic showed a diagnosis of cervical radiculopathy symptoms, bilaterally, and clinical findings to suggest C5 radiculopathies manifested by a hypoesthesia to pinprick over both shoulders and 4+ out of 5 strength in the deltoid muscles, bilaterally.  

A VA treatment record, dated in March 2009, noted complaints of neck pain and diagnosis of cervicalgia.  

In March 2009, the Veteran underwent a private electromyography (EMG).  Here, the practitioner indicated the median and ulnar motor and sensory studies were normal, F-waves were normal, and needle examination showed abnormalities present, bilaterally.  

The Veteran was diagnosed with an abnormal EMG/nerve conduction study (NCS) consistent with cervical radiculopathy involving C5 nerve root left greater than right, minor abnormalities seen in C7 nerve root of a chronic nature, bilaterally, and post operative changes.  

In March 2009, a private treatment report from the same neurology, neurosurgery, and spine clinic reflects complaints of recurrent disc herniation.  The neurosurgeon noted a history of anterior cervical disc replacement at C5 to C6 in January 2008, and a current evaluation of C7 radiculopathy based on a distribution of symptoms as well as physical examination.  The neurosurgeon noted the Veteran underwent an EMG consistent with bilateral C7 radiculopathy, and a preoperative MRI study demonstrated disc herniations at both C5 to C6 and C6 to C7 levels.  

In April 2009, the Veteran underwent a private cervical myelogram.  An accompanying report indicates findings of prior anterior cervical fusion of the C5 to C6 level with a metal spacer within the intervertebral body disc space and small anterior impression on the contrast column at this level.  It was noted that the cervical spine myelogram otherwise appeared normal.  

On accompanying CT scan, the practitioner noted that the Veteran had a prior fusion of the C5 to C6 level, including an anterior fusion plate and metal intervertebral body spacer.  

The practitioner indicated findings of posterior osteophytes at the C5 to C6 level, impressing on the anterior left side of the spinal cord, and a central, right-sided disc protrusion at the C6 to C7 level, impressing on the right side of the spinal cord.  

An April 2009 private treatment report from the same neurology, neurosurgery, and spine clinic showed that the Veteran was seen for herniated disc at C6 to C7 after placement of a Prestige artificial cervical disc at C5 to C6, which was confirmed by myelogram.  

A private operative report, dated in June 2009, showed that the Veteran underwent an anterior cervical diskectomy from C6 to C7, for decompression of the spinal canal, spinal cord, and both neural foramina, anterior arthrodesis, C6 to C7, and application of intervertebral biomechanical device, C6 to C7 interspace.  

The practitioner provided a preoperative diagnosis of herniated cervical disc and spondylosis, C6 to C7, with spinal canal and neural foraminal stenosis and cervical radiculopathy, and a postoperative diagnosis of herniated cervical disc and spondylosis, C6 to C7, with spinal canal and neural foraminal stenosis and cervical radiculopathy, and joint instability C6 to C7.  

Most recently, in April 2010, the Veteran underwent a VA spine examination, during which he provided a history of hospitalization and surgery in 2008, while on active duty, when he underwent a cervical C5 to C6 replacement, and in 2009, post-service, when he underwent a cervical spine fusion at C6 to C7.  

The Veteran denied having a history of trauma to the spine, reported taking Ibuprofen and Advil as needed for pain with good response, and complained of mild, aching, daily pain at the base of the neck with head movements and without radiation.  He denied incapacitating episodes of spine disease, the use of any devices or aids, and flare-ups of his spinal disability.  

On examination, the examiner observed no cervical spine ankylosis, objective abnormalities of cervical sacrospinals apart from pain with motion or muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal spinal contour.  

Detailed motor examination revealed 5 out of 5 testing for active movement against full resistance for the elbows, wrists, fingers, and thumb flexion, with normal muscle tone and no muscle atrophy.  

Range of motion testing for the cervical spine revealed findings of active motion, flexion to 30 degrees, left lateral flexion to 40 degrees, left lateral rotation to 50 degrees, right lateral flexion to 40 degrees, and right lateral rotation to 40 degrees, with objective evidence of pain on active range of motion, additional limitation with repetitive motion, and objective evidence of pain following repetitive motion.  

There was no additional limitation after three repetitions of range of motion.  Specifically, with flexion, active motion against gravity, pain began at 30 degrees and ended at 30 degrees, and with extension active motion against gravity, pain began at 30 degrees and ended at 30 degrees.  

The Veteran was diagnosed with cervical spine degenerative disc disease with C5 to C6 replacement and C6 to C7 fusion.  The examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  

The examiner noted that the Veteran was employed fulltime as a police officer and that there were no significant effects on his usual occupation and mild to moderate effect on the usual daily activities.  

Based on a careful review of the record for the period of the appeal prior to the performance of the most recent cervical spine surgery, the Board finds that, for the period of the appeal beginning on October 1, 2008 (the day after the Veteran was  discharge from service), the service-connected cervical spine disability picture was productive of an overall level of functional loss due to pain that more nearly resembled that of forward flexion of the cervical spine restricted to 15 degrees or less due to recurrent disc pathology.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  

In this case, the Board finds that the Veteran's lay assertions of experiencing increased pain in his cervical spine are found to be credible.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

However, on this record, a rating higher than 30 percent for the service-connected cervical spine disability is not assignable because neither unfavorable ankylosis nor intervertebral disc syndrome manifested by the requisite incapacitating attacks is demonstrated during this initial portion of the appeal.   

Accordingly, on this record, an increased rating of 30 percent, but not higher for the service-connected cervical spine disability is warranted to the extent indicated.  


Lumbar Spine

As noted, Veteran contends that he is entitled to a higher initial rating for his service-connected lumbar spine disability, which has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, due to the inadequacy of the initial evaluation.  38 C.F.R. § 4.71a.  

In order to warrant an evaluation of 20 percent, the Veteran must exhibit findings of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  

Based on a careful review of the record, the Board finds that, for the entire period of the appeal, the service-connected lumbar spine disability does not meet the criteria for the assignment of rating higher than 10 percent.  

Notably, the lumbar spine disability is not shown to have been manifested by forward flexion of the thoracolumbar spine restricted to less than 60 degrees, a combined range of motion of the thoracolumbar spine less than 120 degrees, or by muscle spasm, guarding, and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a DCs 5235 to 5243 (2011).  

In this regard, the service treatment records generally show findings of back pain, and treatment for lower back strain and bulging disc L5 to S1.  

Specifically, an MRI scan of the lumbar spine, dated in May 2007, showed a recorded impression of a small central disc protrusion at L5 to S1 with desiccation of the disc and mild loss of height.  

The lumbar spine views taken in June 2007 indicated findings of five lumbar type vertebral bodies of normal height and alignment, without significant disc space narrowing, significant degenerative changes or subluxation in flexion or extension was noted.  The radiologist recorded an impression of no fracture or subluxation.  

A September 2007 service treatment record shows a diagnosis of small central disc protrusion at L5 to S1 with desiccation of the disc and mild loss of height.  

A May 2008 VA examination noted the Veteran's complaints of a degenerated lumbar spine with sprain.  Specifically, he reported that, 15 years prior to the examination, he had an onset of central, low back pain, with no radiculopathy.  

The examiner noted the Veteran had been treated conservatively at the time with a temporary profile and analgesics, but his waxing and waning back pain had never left.  He denied ever experiencing lumbar radiculopathy and reported self-medicating with Motrin.  

The examination included findings of no apparent distress, kyphosis, lordosis, scoliosis, or tenderness of the lumbar spine posteriorly.  He had negative straight leg raises, bilaterally, with no motor or sensory loss in either lower appendage, and brisk reflexes equal at ankles and knees.  

The examiner observed that the Veteran could touch his toes and reported having flare-ups of his condition, which made it more difficult to perform physical activities.  He was diagnosed with low back pain with mild findings.  

A June 2008 termination from service examination report includes findings of range of motion testing for the thoracolumbar spine with active flexion limited to 50 degrees, extension limited to 20 degrees, right and left lateral flexion limited to 20 degrees, and right and left rotation limited to 30 degrees, with pain further limiting range of motion.  

The recent April 2010 VA examination noted reports of stable low back strain for which the Veteran took Ibuprofen and Advil as needed for pain, with good response.  He denied needing assistive devices, as well as a history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls or unsteadiness.  

The Veteran reported having symptoms of fatigue, decreased motion, stiffness, weakness and mild pain in the low center of the spine, from 1 to 6 days a week, but denied having spasm, radiation of pain, flare-ups, incapacitating episodes or limitation in walking.  

An inspection of the spine showed that the Veteran had a normal gait with no abnormal spinal curvatures, including gibbous, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis or thoracolumbar spine ankylosis.  

The examiner noted no spasm, atrophy, guarding, weakness or tenderness of the thoracic sacrospinalis, but described findings of pain with motion, bilaterally.  The examiner noted there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  A sensory examinations showed the lower extremities were 2 out of 2.  

The range of motion study of the thoracolumbar spine, on active motion, showed flexion to 76 degrees, extension to 22 degrees, lateral flexion to 30 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally, with objective evidence of pain on active range of motion, and objective evidence of pain following repetitive motion, without additional limitations after three repetitions of range of motion.  

The examiner noted that the Lasegue's sign was not positive, and there was no objective evidence of pain on range of motion.  His passive range of motion was unchanged from active range of motion, and on repetitive testing, range of motion, the results were unchanged from baseline values reported with no pain, fatigue, weakness, or incoordination.  Flexion against gravity testing indicated pain began at 70 degrees and ended at 76 degrees; extension against gravity testing indicated pain began at 90 degrees and ended at 22 degrees; and bilateral lateral flexion against gravity testing indicated pain began at 26 degrees and ended at 30 degrees.  

The examiner noted that the Veteran was currently employed as a police officer full time, that there were no significant effects on his usual occupation, and that there were mild to moderate effects on his usual daily activities.  The Veteran was diagnosed with lumbar strain.  

While the June 2008 termination from service examination report included range of motion findings showing flexion to 50 degrees, the Board notes that the report indicates the range of motion values had been taken from The American Medical Association's Practical Guide to Range of Motion Assessment and that the lumbar flexion was noted to be normal between 0 and 50 degrees.  

Further, the report indicates that the Veteran's ranges of lumbar flexion and extension were within normal limits, with pain of only 1 out of 10.    

Hence, absent a showing of restriction of forward flexion of the thoracolumbar spine to less than 60 degrees, a combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, an initial evaluation in excess of 10 percent for the service-connected lumbar spine disability picture is not for application for any period of the appeal.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  

In this case, the Board finds that the Veteran's lay assertion of experiencing pain in his lumbar spine is found to be credible.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

However, the specific examination findings and other clinical data do not show that the Veteran is experiencing a functional loss due to pain that would warrant a rating higher than 10 percent.  

The Board notes that due consideration has been given to the assignment of ratings for separate and distinct manifestations of the service-connected disability; however, the record does not support assigning a separate rating for the symptoms associated with his disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board has considered whether "staged" ratings are appropriate for the claims on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record, however, does not support assigning different percentage ratings for the disability on appeal during the period in question.  


Anterior Neck Scar

Prior to February 3, 2009

As noted, the service-connected scar has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800, as indicated in the November 2008 rating decision, where a noncompensable evaluation was assigned, effective on October 1, 2008.  He asserts that, for the period prior to February 3, 2009, his scar warrants an initial compensable rating.  

In order to warrant a compensable evaluation, the Veteran must exhibit one of the 8 characteristics of disfigurement, to include scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), and underlying soft tissue missing in an area exceeding six square inches 39 sq. cm.).  See 38 C.F.R. § 4.118, DC 7800 (2008); 38 C.F.R. § 4.118, DC 7800 (2011).  

In this regard, the service treatment records show that, in January 2008, an anterior cervical disc arthroplasty using the Medtronic Prestige Cervical Disc Arthroplasty Device was performed.  

In the May 2008 VA examination report, the examiner observed a 2 inch slanting scar just to the left of midline on the anterior neck, but otherwise no redness, swelling or tenderness on any aspect of the neck.   

As noted, the RO assigned an increased rating of 10 percent for the service-connected anterior neck scar on the basis of disfigurement, beginning on February 3, 2009.  

In order to warrant an evaluation of 30 percent, the Veteran must exhibit findings of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, to include scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), and underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, DC 7800 (2011).  

Based on a careful review of the record, the Board finds that, for the period of the appeal prior to February 3, 2009, the service-connected anterior neck scar was productive of a disability picture that more nearly resembled that of an elevated scar, without findings of a scar that was five or more inches in length, at least one-quarter inch wide at widest part, adherent to underlying tissue, the skin hypo-or hyper-pigmented in an area exceeding six square inches, the skin texture abnormal in an area exceeding six square inches, or the underlying soft tissue missing in an area exceeding six square inches.  38 C.F.R. § 4.118, DC 7800 (2011).  

In this regard, a February 2009 VA treatment record shows findings of a scar, treated with a "tiny bit" of steroid for scar inflammation.  The practitioner observed a 2 cm curved scar, well-healed, but slightly erythematous and irritated looking, without drainage, warmth, tenderness to palpation, echymosis or hematoma.  

On VA examination in April 2010, the Veteran complained of having pain in the anterior neck scar, but denied having skin break down or other symptoms, a limitation of employment due to the scar, or a limitation of routine daily activities due to the scar.  

The examination included findings of a right side anterior neck scar that measured 0.125 inches in width and 1.5 inches in length and a second right side anterior neck scar that measured 0.125 inches in width and 1 inch in length.  The scar was not described as non-linear.  

The examiner noted there was pain on palpation of scar 1, that the scar was raised and keloid, that the scar was hyperpigmented less than 6 square inches (39 sq. cm.).   However, the first scar was not found to be unstable or to result in limitation of motion or loss of function.  The examiner observed no adherence to underlying tissue, underlying soft tissue damage, underlying tissue loss, depression of the scar, or induration or inflexibility of the scar.  

The texture of the scar area was described as normal, and there was no disfigurement or asymmetry of head, face, or neck observed.  The Veteran was diagnosed with scars of the neck, status-post cervical fusion C6 to C7.  

To the extent that the service-connected disability picture is not shown to have undergone a significant change following service, the Board finds that an increased rating of 10 percent for the period from October 1, 2008 to February 3, 2009, for the service-connected anterior neck scar on the basis of disfigurement is assignable.  

As more than one characteristic of disfigurement is not demonstrated, an increased rating in excess of 10 percent is not assignable.  

The Board notes that due consideration has been given to the assignment of a separate rating for separate and distinct symptomatology of the Veteran's service-connected disability in this case; however, an increased rating higher than 10 percent on basis of a painful scar associated with his disability is not addressed in this document.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  


Seborrheic Dermatitis  

The Veteran contends that he is entitled to a higher initial rating for his service-connected seborrheic dermatitis, which was rated as noncompensable under DC 7806, due to the inadequacy of the initial evaluation.  38 C.F.R. § 4.118.  

In order to warrant an evaluation of 10 percent, the dermatitis must be manifested by findings of involvement of at least 5 percent, but less than 20 percent of the entire body or the exposed areas affected or the need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month 	period.  See 38 C.F.R. § 4.118, DC 7806 (2011).  

Based on a careful review of the record, the Board finds that, for the entire period of the appeal, the service-connected seborrheic dermatitis is not shown to have involved more than 5 percent of the total body surface or the exposed areas affected; more than topical therapy required during the past 12-month period, indicative of a noncompensable rating is not demonstrated.  38 C.F.R. § 4.118, DC 7806 (2011).  

In this regard, the service treatment records showed findings of erythematous rash, tinea versicolor, seborrheic keratosis, non-neoplastic nevus, acne, greasy hyperkeratotic lesions on trunk, vascular lesions, and comedones on cheeks.  

The May 2008 VA examination noted the Veteran's complaints of an itchy, peeling rash on the torso and arms while in the Philippines in 1991.  He indicated that he was first treated with a variety of hydrocortisone creams that worked somewhat.  

The Veteran was eventually treated by dermatology and diagnosed with seborrheic dermatitis, for which he was treated with Selsun shampoo and Selsun applications.  The Veteran reported that he was totally asymptomatic at the time of the examination.  

The examination showed findings of normal skin with no specific lesions on the arms or torso or findings of redness, swelling, tenderness, blisters or any other lesion.  The Veteran was diagnosed with a history of seborrheic dermatitis, responding well to pharmacological therapy.  

The examiner observed functional impairment in the form of some mild inconvenience applying medicine from time to time, but noted that the condition did not otherwise interfere with the Veteran's routine work and recreational activities.  

A November 2008 VA treatment record reflects a history of tinea versicolor and a finding of a light salmon colored patchy rash on head and back that he had been on and off for some time and was treated with Nixoral cream with good effect.  

The Veteran was diagnosed with dermatomycosis tinea versicolor, treated with 2 percent topical ketoconazole cream.  

On VA examination in April 2010, the Veteran complained of intermittent seborrheic dermatitis, for which he used topical ketoconazole shampoo, topically, on a daily basis as needed.  

The examiner observed no current skin or systemic symptoms.  The Veteran denied using corticosteroid or immunosuppressive treatment.  

The examination included findings of no active disease and normal skin findings.  The Veteran was diagnosed with seborrheic dermatitis, not currently active.  The examiner noted there was no scarring or disfigurement, and no functional impairment caused by the skin disability.  

In this case, the Board finds that the Veteran's lay assertion of experiencing occasional, recurring rash on his head and back are found to be credible.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

However, he has not alleged, and the record fails to support a finding, that his service-connected skins disability involved more than 5 percent of the entire body surface or the exposed areas or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

As such, the Board finds that the service-connected disability picture does not warrant a compensable rating for the entire period of the appeal.  See 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806 (2011).  For these reasons, the Board finds that an initial, compensable rating for the service-connected seborrheic dermatitis is not assignable.  

The Board notes that due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected disability; however, the record does not support assigning a separate rating for the symptoms associated with his disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board has considered whether "staged" ratings are appropriate for the claims on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The record, however, does not support assigning different percentage ratings for the disability on appeal during the period in question.  


Extraschedular Considerations

The above determinations are based upon consideration of the applicable schedular criteria.  The service-connected cervical spine, lumbar spine, scar and skin disabilities are shown to be contemplated by their assigned evaluations.  As such, they are not shown to be unusual or exceptional.  

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

However, in this case, the Veteran has acknowledged that he is currently employed as a policeman; hence, any development or consideration under Rice is not required at this time.  



ORDER

An increased, initial rating of 30 percent, but no more for the service-connected status-post C5 to C6 disc arthroplasty, for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased, initial rating in excess of 10 percent for the service-connected low back strain is denied.  

An increased, initial rating of 10 percent for the service-connected scar, anterior neck, on the basis of disfigurement for the period of the appeal prior to February 3, 2009, is granted, subject to the regulations controlling disbursement of VA monetary benefits.   

An increased, initial rating in excess of 10 percent for the service-connected scar, anterior neck on the basis of disfigurement is denied.  

An initial compensable evaluation for the service-connected seborrheic dermatitis is denied.  



REMAND

As indicated hereinabove, the Board assigned an increased rating of 30 percent, but no more for the service-connected cervical spine disability based on having recurrent disc pathology is assigned for the initial period of the appeal.  

Significantly, in June 2009, the Veteran is shown to have undergone further cervical spine surgery.  However, no records referable to his period of convalescence have been included into the record.  

While the Veteran was examined by VA in 2010, the Board finds that another examination is warranted in order to evaluate the current extent of the recurrent disc pathology.  

In addition, any current treatment records pertaining to the service-connected cervical spine disability should be obtained for review.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:
1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records referable to the service-connected cervical spine disability prepared since June 2009 following his most recent cervical surgery.   

2.  The RO then should schedule the Veteran for a VA examination in order to determine the current severity of the service-connected cervical spine disability.  

All indicated testing should be performed in this regard.  The claims folder should be made available to the examiner for review in connection with the examination.  The examiner in this regard should elicit from the Veteran and record a full medical history, including that addressing the current impact of the service-connected cervical spine disorder on his daily activities.  Detailed clinical findings should be recorded in order to facilitate the rating of the service-connected disability in terms of the established criteria.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


